UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6973


MICHAEL S. GORBEY,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia        Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00667-RAJ-TEM)


Submitted:   September 26, 2013          Decided:    September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael S. Gorbey, Appellant Pro Se. Rosemary Virginia Bourne,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael S. Gorbey seeks to appeal the district court’s

denial     of    his     appeal     from    the     magistrate        judge’s   order

substituting the proper party as Respondent to his 28 U.S.C.

§ 2254    (2006)       petition   and      directing      him    to   remedy    filing

deficiencies.          This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The order Gorbey seeks to appeal is neither a final

order    nor    an     appealable    interlocutory         or    collateral     order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                       We

dispense       with    oral   argument       because      the    facts    and    legal

contentions      are    adequately      presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                           DISMISSED




                                            2